Case 2:21-mj-00119-JTR   ECF No. 2   filed 02/24/21   PageID.2 Page 1 of 5

                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



                                                               Feb 24, 2021
                                                                   SEAN F. MCAVOY, CLERK
Case 2:21-mj-00119-JTR   ECF No. 2   filed 02/24/21   PageID.3 Page 2 of 5
Case 2:21-mj-00119-JTR   ECF No. 2   filed 02/24/21   PageID.4 Page 3 of 5
Case 2:21-mj-00119-JTR   ECF No. 2   filed 02/24/21   PageID.5 Page 4 of 5
     Case 2:21-mj-00119-JTR    ECF No. 2   filed 02/24/21   PageID.6 Page 5 of 5




Sworn to telephonically and signed electronically
